12/14/2018
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                              Assigned on Briefs December 3, 2018

                NEDRA B. DRAYTON v. JACQUELYN B. SCRUGGS

                       Appeal from the Circuit Court for Shelby County
                         No. CT-003417-16 Valerie L. Smith, Judge
                          ___________________________________

                                No. W2017-00760-COA-R3-CV
                            ___________________________________

This appeal arises from an Order of Protection initially issued in the General Sessions
Court for Shelby County, Tennessee based on the plaintiff’s allegation that the defendant,
her mother, assaulted her “by hitting her with her car.” In the appeal to the Circuit Court,
that court ordered that all provisions in the order of protection in the General Sessions
Court remain in effect until further order of the Circuit Court. Following numerous filings
and motions, one of which sought a psychological mental health assessment of the
plaintiff, the Circuit Court denied all pending motions and dismissed the order of
protection. This appeal followed. Finding no error, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which CHARLES
D. SUSANO JR. and BRANDON O. GIBSON, JJ., joined.

Nedra B. Drayton, Memphis, Tennessee, Pro Se.

Jacquelyn B. Scruggs, Cordova, Tennessee, Pro Se.

                                   MEMORANDUM OPINION1




       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
      The appellant, Nedra B. Drayton, also referred to in the record as Nedra Ransom
Drayton-Hastings (“Plaintiff”), filed a pro se brief in this appeal. The defendant,
Jacquelyn Ball Scruggs, did not file a brief.2

        Plaintiff’s brief does not comply with the Tennessee Rules of Appellate Procedure
or the Rules of the Court of Appeals of Tennessee. In fact, it is profoundly deficient in
many respects. While pro se litigants are granted a certain amount of leeway in drafting
their briefs, they are not excused from complying with the same substantive and
procedural requirements as represented parties, and they may not shift the burden of
litigating their case to the courts or their adversaries. Hessmer v. Hessmer, 138 S.W.3d
901, 903-04 (Tenn. Ct. App. 2003).

        Further complicating our ability to review this appeal is the lack of a transcript of
the evidence or a statement of the evidence.3 The burden is on the appellant to provide a
transcript of the evidence or a statement of the evidence. Tenn. R. App. P. 24(b) & (c);
Coakley v. Daniels, 840 S.W.2d 367, 370 (Tenn. Ct. App. 1992). As discussed, “[t]he
absence of either a transcript or a statement of the evidence significantly ties the hands of
the appellate court.” Chandler v. Chandler, No. W2010–01503–COA–R3–CV, 2012 WL
2393698, at *6 (Tenn. Ct. App. June 26, 2012). Moreover, “in the absence of a transcript
or statement of the evidence, there is a conclusive presumption that there was sufficient
evidence before the Trial Court to support its judgment and this Court must therefore
affirm the judgment.” Brown v. Christian Bros. Univ., 428 S.W.3d 38, 48 (Tenn. Ct. App.
2013) (quoting Outdoor Mgmt., LLC v. Thomas, 249 S.W.3d 368, 377 (Tenn. Ct. App.
2007)).

       This conclusive presumption applies to the trial court’s factual findings concerning
proof presented at trial. In re Estate of Kysor, No. E2014-02143-COA-R3-CV, 2015 WL
9465332, at *4 (Tenn. Ct. App. Dec. 28, 2015) (citing In re M.L.D., 182 S.W.3d 890, 894
(Tenn. Ct. App. 2005)). Because Plaintiff failed to provide either a transcript of the


          2
          The defendant, Jacquelyn Scruggs, informed the Clerk of this court that she would not be filing
a brief and would not participate in this appeal. Her notification to the Clerk reads as follows:

          Please accept and record my response to an administrator order to me as an appellee. Ms.
          Nedra Drayton, the appellant, is my daughter who has exhibited behavior indicative of
          some form of mental/emotional instability. This referenced litigation is one of many filed
          against me and other family members. The legal system has awarded her "paupers" status
          and she has taken this advantage to harass family friends. My response is to not file a
          brief and I will [not] [sic] participate in the hearing. Please reply with any helpful
          guidance. Thank you.
          3
              On June 1, 2017, Plaintiff notified the circuit court clerk that “no transcript in this matter will be
filed.”


                                                         -2-
evidence or a statement of the evidence, we must presume the trial court’s factual
findings concerning proof presented are supported by the evidence.

       Plaintiff has raised three issues on appeal. To properly analyze each of these
issues, we would need to examine the evidence presented to the court. Because we have
no record of what evidence was presented, there is no basis upon which to conclude that
the evidence preponderates against the findings of the circuit court and the rulings based
thereon. Accordingly, we affirm the judgment of circuit court.

                                    IN CONCLUSION

       The judgment of the circuit court is affirmed, and this matter is remanded with
costs of appeal assessed against the appellant for which execution may issue.


                                                 ________________________________
                                                 FRANK G. CLEMENT JR., P.J., M.S.




                                           -3-